                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         MIDDLE DISTRICT OF TENNESSEE
                              NASHVILLE DIVISION

JENNIFER L. ROLLINS,                            )
                                                )
        Plaintiff,                              )
                                                )       NO. 3:18-cv-00252
v.                                              )
                                                )       JUDGE CAMPBELL
NANCY A. BERRYHILL,                             )
Acting Commissioner of Social Security,         )       MAGISTRATE JUDGE WEHRMAN
                                                )
        Defendant.                              )

                                 MEMORANDUM OPINION AND ORDER

       Plaintiff Jennifer Rollins brings this action under 42 U.S.C. §§ 405(g) and 1383(c)(3),

seeking judicial review of the Social Security Administration’s (“SSA”) denial of her application

for disability insurance benefits and supplemental security income under Title II and Title XVI of

the Social Security Act.

       On February 28, 2019, the magistrate judge issued a Report and Recommendation

(“R&R”) (Doc. No. 16), recommending that the Court deny Plaintiff’s Motion for Judgment on

the Administrative Record.     Plaintiff filed timely objections (Doc. No. 17), to which the

Commissioner has responded (Doc. No. 21). For the reasons discussed herein, the Objections are

OVERRULED, the R&R is ADOPTED, Plaintiff’s Motion for Judgement Based on the

Administrative Record is DENIED.

                                  PROCEDURAL HISTORY

       Plaintiff Jennifer Rollins filed an application for disability insurance benefits on September

15, 2014, alleging that she had been disabled since October 1, 2013, due to back and neck pain,

arthritis, depression, and anxiety. (Administrative Transcript (“TR”), Doc. No. 10.) Plaintiff’s

application was denied initially (TR 69-70) and upon reconsideration (TR 103-04). Plaintiff
subsequently requested and received a hearing. (TR 41.) Following a hearing on November 15,

2016, Administrative Law Judge (“ALJ”) Donald E. Garrison issued an unfavorable decision on

February 1, 2017. The Appeals Council denied Plaintiff’s request for a review of the ALJ’s

decision. Therefore, the ALJ’s decision stands as the final determination of the Commissioner.

        The ALJ determined that Plaintiff is not disabled under sections 216(i) and 223(d) of the

Social Security Act. (TR 26.) The ALJ found that although Plaintiff suffers from lumbar and

cervical degenerative disc disease, chronic obstructive pulmonary disease, obesity, and panic

disorder, she has residual functional capacity to perform light work with some limitations. (TR 23-

24.) The ALJ found that there are jobs Plaintiff can perform existing in the national economy in

significant numbers. (TR 25-26.)

        Plaintiff filed a Complaint initiating this action on March 2, 2018. (Doc. No. 1.) The

Commissioner filed an Answer (Doc. No. 9) denying liability, and a complete copy of the

Administrative Record (Doc. No. 10). On June 8, 2018, Plaintiff filed a Motion for Judgment

Based on the Administrative Record and a supporting memorandum. (Doc. Nos. 13 and 14.) The

Commissioner filed a Response (Doc. No. 15).

        Plaintiff asserts that the ALJ failed to consider properly the opinions of treating and

examining sources and improperly discounted Plaintiff’s credibility. The magistrate judge issued

an R&R, recommending the Court deny Plaintiff’s motion for judgment on the record and affirm

the decision of the ALJ. (Doc. No. 16.) The magistrate judge found the ALJ had properly

considered the opinions of treating and examining sources and adequately explained the weight

given to their opinions; and found the ALJ made an appropriate determination of Plaintiff’s

credibility. (Id.)




                                                    2
       Now before the Court are Plaintiff’s Objections to the R&R (Doc. No. 17) and the

Commissioner’s Response to Plaintiff’s Objections (Doc. No. 21).

                                   STANDARD OF REVIEW

       The district court reviews de novo any portion of a report and recommendation to which a

specific objection is made.     Fed. R. Civ. P. 72(b)(1)(C); Local Rule 72.02; 28 U.S.C. §

636(b)(1)(C); United States v. Curtis, 237 F.3d 598, 603 (6th Cir. 2001). General or conclusory

objections are insufficient. See Zimmerman v. Cason, 354 F. App’x 228, 230 (6th Cir. 2009).

Thus, “only those specific objections to the magistrate’s report made to the district court will be

preserved for appellate review.” Id. (quoting Smith v. Detroit Fed’n of Teachers, 829 F.2d 1370,

1373 (6th Cir. 1987)). In conducting the review, the court “may accept, reject, or modify, in whole

or in part, the findings or recommendations made by the magistrate judge.” 28 U.S.C. §

636(b)(1)(C); Fed. R. Civ. P. 72(b)(3).

       In Social Security cases, the Commissioner determines whether a claimant is disabled

within the meaning of the Social Security Act and, as such, entitled to benefits. 42 U.S.C. § 405(h).

The Court’s review of the decision of the ALJ is limited to a determination of whether the ALJ

applied the correct legal standards and whether the findings of the ALJ are supported by substantial

evidence. Miller v. Comm’r of Soc. Sec., 811 F.3d 825, 833 (6th Cir. 2016) (quoting Blakley v.

Comm’r of Soc. Sec., 581 F.3d 399, 405 (6th Cir. 2009)); see 28 U.S.C. § 405(g) (“The findings

of the Commissioner of Social Security as to any fact, if supported by substantial evidence, shall

be conclusive.”). The substantial evidence standard is met if a “reasonable mind might accept the

relevant evidence as adequate to support a conclusion.” Warner v. Comm’r of Soc. Sec., 375 F.3d

387, 390 (6th Cir. 2004) (internal citations omitted). “The substantial evidence standard …

presupposes that there is a zone of choice within which the decision makers can go either way,



                                                     3
without interference by the courts.” Blakley, 581 F.3d at 406 (quoting Mullen v. Bowen, 800 F.2d

535, 545 (6th Cir. 1986)). The Court defers to a decision by the ALJ that is supported by

substantial evidence “even if there is substantial evidence on the record that would have supported

an opposite conclusion.” Id. (quoting Key v. Callahan, 109 F.3d 270, 273 (6th Cir. 1997).

                                           ANALYSIS

       Plaintiff objects to the recommendation that the ALJ adequately weighed and considered

medical opinion evidence and to the recommendation that the ALJ’s credibility finding was

supported by substantial evidence.

       A. The ALJ properly considered medical opinion evidence

       Plaintiff presents three objections to the ALJ’s assessment of medical opinion evidence.

First, she objects that the ALJ’s assessment of opinion evidence from Ms. Walsh, a nurse

practitioner, was not adequately explained and argues it is not clear from the record that the ALJ

considered the factors found in 20 C.F.R. § 404.1527(c). Second, she objects to the magistrate

judge’s application of Blakley v. Comm’r of Social Security, 581 F.3d 399 (6th Cir. 2009). Third,

she objects that the magistrate judge did not address her argument that the ALJ failed to adequately

describe the weight given to Dr. Barry Workman’s opinion.

           1. Ms. Welsh

       The ALJ accorded Ms. Welsh’s opinion that Plaintiff had “moderate to marked limitations”

in certain areas “some weight” based on his assessment that the record does not support more than

moderate limitations. Citing Gayheart v. Comm’r of Social Security, 710 F.3d 365, 376 (6th Cir.

2013), Plaintiff argues that the ALJ should have described in more detail “anything that might be

contradictory or lessen the impact or applicability of opinion evidence.” (Doc. No. 17 at 3.)




                                                     4
       The Court finds that the ALJ properly considered Ms. Welsh’s opinion and adequately

explained his reasoning for according it “some weight.” The opinion of a nurse practitioner is

evaluated as a “medical source that is not an acceptable medical source.” 20 C.F.R. § 404.1527(f).

Because Ms. Welsh is not a treating physician, the ALJ is not required to provide “good reasons”

for discounting her opinion. See Hill v. Comm’r of Soc. Sec., 560 F. App’x 547, 550 (6th Cir.

2014). With regard to “other sources,” such as Ms. Welsh, the ALJ is required to consider all of

the evidence and “generally explain the weight given to opinions.” Id. (citing 20 C.F.R. §

404.1527(f)(2)).

       The case cited by Plaintiff, Gayheart, 710 F.3d at 378, does not require the ALJ to do more

than the regulation requires – consider all relevant evidence and generally explain the basis of the

weight given to the opinion. In Gayheart, the court found that the ALJ had sufficiently explained

the weight given to one source, whose opinion was discounted as not being supported by the

evidence, but had not demonstrated consideration of all relevant evidence when the decision failed

to discuss another source entirely. Id. at 378-79.

       The Court finds that the ALJ sufficiently explained his decision to discount somewhat Ms.

Welsh’s opinion. After thoroughly discussing Ms. Welsh’s opinion, the ALJ explained that he

gave the opinion “some weight” because certain aspects of the opinion were not supported by the

record as a whole. (Doc. No. 10 at 16.) The ALJ extensively recited the evidence and opinions

submitted by the numerous treatment providers and consultants and noted the variations and

discrepancies. A more detailed explanation is not required. See Hill, 560 F. App’x at 550 (ALJ

properly considered an “other source” opinion and explained her reasons for giving it “little to no

weight” when the ALJ found the opinion was not supported by the objective record).




                                                     5
           2. Blakley

       Plaintiff objects that the magistrate judge misapplied Blakley v. Comm’r of Soc. Sec., 581

F.3d 399 (6th Cir. 2009), when deciding that the ALJ properly relied on reports from consultative

examiner Jeffrey Viers and two state agency physician whose reports were issued prior to the

conclusion of all the evidence. She argues that even though Blakley does not contain a blanket

prohibition on an ALJ adopting a non-examining source’s opinion where the non-examining

source has not been able to review the entire record, the Sixth Circuit’s decision in Kepke requires

the ALJ give “some indication” that he “at least considered” that the source did not review the

entire record. (Doc. No. 17 at 3-4 (citing Kepke v. Comm’r of Social Security, 636 Fed. Appx.

625, 632 (6th Cir. 2016)).) Plaintiff argues that “the ALJ does not appear to have given

consideration to the recency of the evidence reviewed by the non-examining state agency

consultants” and “does not address the completeness of the record at the time of both State agency

consultants’ review, nor whether the additional evidence gathered since the State agency

consultants’ review might or might not have affected their consideration.” (Doc. No. 17 at 4.)

       Kepke requires that “before an ALJ accords significant weight to the opinion of a non-

examining source who has not reviewed the entire record, the ALJ must give ‘some indication’

that he ‘at least considered’ that the source did not review the entire record.” Kepke, 636 Fed.

Appx. at 632. “In other words, the record must give some indication that the ALJ subjected such

an opinion to scrutiny.” Id. In Kepke, the court found sufficient scrutiny where the ALJ disagreed

with the assessment of one doctor who did not have the benefit of the full record; and the ALJ

noted that there had been a change in the claimant’s condition since the prior opinion, indicating

awareness that the consulting physician did not have the benefit of reviewing all of the records and

took that into consideration. Id. at 633.



                                                     6
        Here, the ALJ has subjected Dr. Vier’s opinion to comparable scrutiny. First, the ALJ

noted the timing of the consulting doctor’s review was at the initial and reconsideration levels of

adjudication and that subsequent treating records received at the hearing level did not support

significantly worsening limitations. (TR 15.) Additionally, the ALJ questioned the consultant’s

findings showing no limitations pertaining to Plaintiff’s ability to understand and remember and

accorded greater weight in this area to the examining source. (Id.) Together, these factors indicate

that the ALJ was aware of the timing of the consulting doctor’s opinion and subjected the opinion

to scrutiny.

        3. Dr. Workman’s Opinion

        Plaintiff argues that the magistrate judge did not sufficiently address her argument that the

ALJ did not adequately describe the weight given to Dr. Barry Workman’s opinion. Plaintiff says

that ALJ’s assessment of Dr. Workman’s opinion is “confusing” and “does not adequately explain

the weight given.” The magistrate judge disagreed, finding that the ALJ “based his decision to

discount this opinion on inconsistency with other medical evidence, including Dr. Workman’s own

examination findings, and the fact that his proffered functional limitations appeared to stem from

Plaintiff’s own subjective complaints.” (Doc. No. 16 at 10.)

        The Court agrees with the magistrate judge. The ALJ thoroughly discussed Dr. Workman’s

opinion and the evidence on which his opinion was based. (TR 20-21.) The ALJ noted

inconsistencies between her reported symptoms and Dr. Workman’s recorded observations. (Id.)

For example, Plaintiff told Dr. Workman that she is unable to feed and dress herself, has difficulty

standing for 15 to 30 minutes, has difficulty lifting more than five pounds, and is only able to climb

one flight of stairs. (Id. at 20.) On the other hand, Dr. Workman stated that she “ambulated without

difficulty and without assistive device,” got up and out of a chair without difficulty, could squat to



                                                      7
the floor and recover. (Id.) Plaintiff also told Dr. Workman she is able to walk a block on level

ground and can sweep, mop, and vacuum for 5 to 15 minutes at a time, and that she drove herself

to her appointment. (Id.) Dr. Workman’s physical examination of Plaintiff showed normal x-rays,

no evidence of muscular atrophy, and normal fine and gross manipulative skills. (Id. at 21.)

Plaintiff did have difficulty touching her toes. (Id.) Based on this evidence, Dr. Workman

concluded that Plaintiff has limitations on standing and walking and in sitting frequently, a limited

ability to bend or stoop, and can lift and carry less than 5 pounds on an occasional basis. (Id.)

       The ALJ found these restrictions excessive given the evidence and accorded Dr.

Workman’s opinion “little weight” because it was inconsistent with his own examination findings.

The ALJ noted the exertion level recommended by Dr. Workman appeared based on Plaintiff’s

subjective complaints rather than the examination findings. (Doc. No. 10 at 20-21.) The ALJ also

concluded Plaintiff’s testimony was not “reasonably consistent with the objective evidence of

record” (id. at 28), which further supports the ALJ’s determination to accord Dr. Workman’s

opinion little weight when it appeared to be based on subjective complaints of the Plaintiff.

           B. The ALJ’s credibility determination is supported by substantial evidence

       Plaintiff objects to the magistrate judge’s conclusion that the ALJ’s credibility

determination was not supported by substantial evidence. (Doc. No. 17 at 5.)              An ALJ’s

determination regarding a claimant’s credibility may not be disturbed “absent compelling reason.”

See Smith v. Halter, 307 F.3d 377, 379 (6th Cir. 2001). Even if the determination is based partially

on invalid reasons, it “will be upheld as long as substantial evidence remains to support it.”

Johnson v. Comm’r of Soc. Sec., 535 F. App’x 498, 507 (6th Cir. 2013).

       Plaintiff objects to the ALJ’s credibility finding on the basis that it is “cherry-picking”

Plaintiff’s testimony and taking things that she says she can or cannot do out of context. The



                                                     8
magistrate judge specifically addressed Plaintiff’s objections that the ALJ considered evidence

that Plaintiff hosted a Super Bowl party in 2015 and regularly shops for groceries but did not

indicate he considered that Plaintiff said both of these things were difficult for her.

       The magistrate judge found that even if Plaintiff’s arguments on these points were correct,

there was “ample evidence to support the ALJ’s credibility assessment” so that even if some of

evidence considered by the ALJ was improper, his finding was nevertheless supported. (Doc. No.

16 at 12.) The magistrate judge gave examples: Plaintiff’s statement that she previously reported

that she stopped working because she was laid off, her decision to continue smoking despite being

diagnosed with chronic pulmonary disease and being advised to quit, inconsistent allegations of

using a cane, normal examination findings inconsistent with her alleged symptoms, and the overall

conservative nature of her treatment. (Doc. No. 16 at 12-14.)

       In her objection to the recommendation of the magistrate judge, Plaintiff argues that the

Super Bowl party and grocery shopping were meant to be illustrative that ALJ also found

discrepancies in her testimony about her ability to drive and about the reasons she stopped working

based on an inaccurate reading of the evidence. (Id.)

       The Court disagrees with Plaintiff’s assertion that the ALJ inaccurately read the record

with regard to these specific facts. Even if the ALJ did not present Plaintiff’s feelings about the

Super Bowl party (it was difficult) and grocery shopping (it causes anxiety); or include the fact

that she stops taking her medication if she needs to drive, the ALJ did not misstate the facts.

Plaintiff drives, hosted a Super Bowl party, and goes grocery shopping.

       Moreover, even if the ALJ relied on faulty evidence, it would not negate his credibility

determination. “So long as there remains substantial evidence supporting the ALJ’s conclusions

on credibility and the error does not negate the validity of the ALJ’s ultimate credibility conclusion,



                                                      9
such is deemed harmless and does not warrant reversal.” Ulman v. Comm’r Soc. Sec., 693 F.3d

709, 714 (6th Cir. 2012) (quoting Carmickle v. Comm’r Soc. Sec., 533 F.3d 1155, 1162 (9th Cir.

2008)).

          For the reasons stated by the magistrate judge, the Court finds there is substantial evidence

in the record to support the ALJ’s credibility determination. See Longworth v. Comm’r Soc. Sec.,

402 F.3d 591, 595 (6th Cir. 2005) (“If substantial evidence supports the Commissioner’s decision,

this Court will defer to that finding even if there is substantial evidence in the record that would

have supported the opposite conclusion.”)

                                           CONCLUSION

          Having conducted a de novo review of the Magistrate Judge’s determinations and the

Plaintiff’s objections, for the reasons stated herein, the Court concludes that the Plaintiff’s

objections     are   without    merit,   and   the   Report    and   Recommendation       should    be

adopted. Accordingly, Plaintiff’s Motion for Judgment Based on the Administrative Record

(Doc. No. 13) is DENIED and the judgment of the ALJ is AFFIRMED. This Order shall

constitute the final judgment in this case pursuant to Fed. R. Civ. P. 58.

          It is so ORDERED.


                                                        ____________________________________
                                                        WILLIAM L. CAMPBELL, JR.
                                                        UNITED STATES DISTRICT JUDGE




                                                       10
